Name: Council Regulation (EEC) No 727/89 of 20 March 1989 temporarily suspending autonomous common customs tariff duties for two industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 3 . 89 Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 727/89 of 20 March 1989 temporarily suspending autonomous Common Customs Tariff duties for two industrial products only temporarily, by fixing its period of validity by reference to the interests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty esablishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of the products specified in this Regulaion is currently inadequate or non-existent and whereas produces thus cannot meet the needs of Community user industries ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties totally for the products concerned ; Whereas, in view of the difficulty of accurately assessing short-term trends in the economic situation in the relevant sectors, this suspension measure should be taken HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties applicable to the products listed in the Annex shall be suspended at the levels indicated in each case. The suspensions shall be valid from 1 April to 30 June 1989. Article 2 This Regulation shall enter into force on 1 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 March 1989 . For the Council The President F. FERNANDEZ ORDOftEZ No L 80/2 Official Journal of the European Communities 23 . 3 . 89 ANNEX CN code Description Rate of autonomous duty (%) ex 3004 90 99 Dried purified protein fraction, consisting principally of des-l-alanine-(125-serine) interleukin-2 (human), obtained from genetically manipulated Escherichia coli 0 ex 8471 93 50 Floppy disk storage units for use in the manufacture of automatic data-processing machines and units thereof (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions